Name: Council Decision (CFSP) 2019/325 of 25 February 2019 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2019-02-26

 26.2.2019 EN Official Journal of the European Union L 57/4 COUNCIL DECISION (CFSP) 2019/325 of 25 February 2019 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP (1) concerning restrictive measures against Belarus. (2) On the basis of a review of that Decision, the restrictive measures against Belarus should be extended until 28 February 2020. (3) Decision 2012/642/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 8 of Decision 2012/642/CFSP is replaced by the following: Article 8 1. This Decision shall apply until 28 February 2020. 2. This Decision shall be kept under constant review and shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 February 2019. For the Council The President G. CIAMBA (1) Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (OJ L 285, 17.10.2012, p. 1).